DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 2/14/2022 is acknowledged.
Applicant amended claims 1, 4, 6, 9, 10, and 17; and cancelled claims 5, 12, and 20.

Allowable Subject Matter
Claims 1-4, 6-11, and 13-19 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Tan et al. (US 2014/0239371), discloses a gate 1401 (Fig. 18, paragraph 0039) and the U-shaped ferroelectric material layer 1701 (Fig. 18, paragraph 0040, wherein “ferroelectric material”) but fails to disclose a third oxide liner and fourth oxide liner over the oxide layer adjacent to a sidewall of the gate and the U-shaped ferroelectric material layer, respectively. Additionally, the prior art does not teach or suggest a device comprising: a third oxide liner and fourth oxide liner over the oxide layer adjacent to a sidewall of the gate and the U-shaped ferroelectric material layer, respectively in combination with other elements of claim 1.
In addition, claim 9 would be allowable because a closest prior art, Tan et al. (US 2014/0239371), discloses a gate 1401 (Fig. 18, paragraph 0039) and the U-shaped ferroelectric material layer 1701 (Fig. 18, paragraph 0040, wherein “ferroelectric material”) but fails to disclose a third oxide liner and fourth oxide liner over the oxide layer adjacent to a sidewall of the gate and the U-shaped ferroelectric material layer, respectively; and a gap-filling material between the third oxide liner and the fourth oxide liner. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a device comprising: a third oxide liner and fourth oxide liner over the oxide layer adjacent to a sidewall of the gate and the U-shaped ferroelectric material layer, respectively; and a gap-filling material between the third oxide liner and the fourth oxide liner in combination with other elements of claim 9.
Furthermore, claim 17 would be allowable because a closest prior art, Tan et al. (US 

A closest prior art, Tan et al. (US 2014/0239371), discloses a device comprising: a silicon (Si) layer 101 (Fig. 18, paragraph 0026) in a portion of a p-type substrate (p-sub) 101 (Fig. 18, paragraph 0026, wherein “p-type silicon substrate”); a n-type drift region (N-Drift) 105 (Fig. 18, paragraph 0026) in a portion of the Si layer 101 (Fig. 18); an oxide layer 107 (Fig. 18, paragraph 0037) over adjacent portions of the Si layer 101 (Fig. 18) and the N-Drift 105 (Fig. 18); a U-shaped ferroelectric material layer 1701 (Fig. 18, paragraph 0040, wherein “ferroelectric material”) over a portion of the oxide layer 107 (Fig. 18) and a portion of the N-Drift 105 (Fig. 18);  a gate 1401 (Fig. 18, paragraph 0039) over the U-shaped ferroelectric material layer 1701 (Fig. 18) and the oxide layer 107 (Fig. 18); and a first oxide liner (left 201 in Fig. 18, paragraph 0038) adjacent to a sidewall of the gate 1401 (Fig. 18) and the oxide layer 107 (Fig. 18) over Si layer 101 (Fig. 18) and a second oxide liner (right 201 in Fig. 18, paragraph 0038) adjacent to a sidewall of the gate 1401 (Fig. 18), the ferroelectric material layer 1701 (Fig. 18) and the oxide layer 107 (Fig. 18) over the N-Drift 105 (Fig. 18) but fails to teach a first spacer adjacent to the first oxide liner and over the Si layer and a second spacer adjacent to the second oxide liner and over the N-Drift; a source/drain (S/D) extension region in the Si layer under the first spacer; and a S/D region in the Si layer adjacent to the S/D extension region and 
In addition, a closest prior art, Tan et al. (US 2014/0239371), discloses a device comprising: a silicon (Si) layer 101 (Fig. 18, paragraph 0026) in a substrate 101 (Fig. 18, paragraph 0026, wherein “p-type silicon substrate”); a n-type drift region (N-Drift) 105 (Fig. 18, paragraph 0026) in a portion of the Si layer 101 (Fig. 18); an oxide layer 107 (Fig. 18, paragraph 0037) over adjacent portions of the Si layer 101 (Fig. 18) and the N-Drift 105 (Fig. 18); a gate 1401 (Fig. 18, paragraph 0039) over a portion of the oxide layer 107 (Fig. 18); a U-shaped ferroelectric material layer 1701 (Fig. 18, paragraph 0040, wherein “ferroelectric material”) over the N-Drift 105 (Fig. 18); anda field gate 1801 (Fig. 18, paragraph 0040) within the U-shaped ferroelectric material layer 1701 (Fig. 18), an upper surface of the field gate 1801 (Fig. 18) coplanar with an upper surface of the U-shaped ferroelectric material layer 1701 (Fig. 18) but fails to teach a first spacer adjacent to the first oxide liner and over the Si layer and a second spacer over the N-Drift on an opposite side of the gate remote from the Si layer; a second oxide liner between the U-shaped ferroelectric material layer and the second spacer over the N-Drift remote from the first oxide liner; a source/drain (S/D) extension region in the Si layer under the first spacer; and a S/D region in the Si layer adjacent to the S/D extension region and the S/D region in the N- Drift remote from the Si layer; a third oxide liner and fourth oxide liner over the oxide layer adjacent to a sidewall of the gate and the U-shaped ferroelectric material layer, respectively; and a gap-filling material between the third oxide liner and the fourth oxide liner as the context of claim 9. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 10-11 and 
Furthermore, a closest prior art, Tan et al. (US 2014/0239371), discloses a device comprising: a silicon (Si) layer 101 (Fig. 23, paragraph 0026) in a portion of a p-type substrate (p-sub) 101 (Fig. 23, paragraph 0026, wherein “p-type silicon substrate”); a n-type drift region (N-Drift) 105 (Fig. 23, paragraph 0026) in a portion of the Si layer 101 (Fig. 23); an oxide layer 107 (Fig. 23, paragraph 0037) over adjacent portions of the Si layer 101 (Fig. 23) and the N-Drift 105 (Fig. 23); a ferroelectric material layer 1901 (Fig. 23, paragraph 0041, wherein “ferroelectric material”) over a portion of the oxide layer 107 (Fig. 23) and a portion of the N-Drift 105 (Fig. 23); a gate 2301 (Fig. 23, paragraph 0042) over the ferroelectric material layer 1901 (Fig. 23) and the oxide layer 107 (Fig. 23); a first oxide liner (left 201 in Fig. 23, paragraph 0038) adjacent to a sidewall of the gate 2301 (Fig. 23) and the oxide layer 107 (Fig. 23) over Si layer 101 (Fig. 23) and a second oxide liner (right 201 in Fig. 23, paragraph 0038) adjacent to a sidewall of the gate 2301 (Fig. 23), the ferroelectric material layer 1901 (Fig. 23) and the oxide layer 107 (Fig. 23) over the N-Drift 105 (Fig. 23); and a shallow trench isolation (STI) (103a and 103b in Fig. 18, paragraph 0026) in the N-Drift 105 (Fig. 23) below a portion of the ferroelectric material layer 1901 (Fig. 23) and below a portion of the gate 2301 (Fig. 23), when viewed in cross-section but fails to teach a first spacer adjacent to the first oxide liner and over the Si layer and a second spacer adjacent to the second oxide liner and over the N-Drift; a source/drain (S/D) extension region in the Si layer under the first spacer; and a S/D region in the Si layer adjacent to the S/D extension region and the S/D region in the N-Drift; a third oxide liner and fourth oxide liner over the oxide layer adjacent to a sidewall of the gate and the ferroelectric material layer, respectively; and a gap-filling material between the third oxide liner and the fourth oxide liner as the context of claim 17. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 18-19 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813

	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813